Exhibit 10.2

 

SECURITY AGREEMENT:

EQUIPMENT

 

1.                                      GRANT OF SECURITY INTEREST.  For
valuable consideration, the undersigned MOCON, INC., a Minnesota corporation
(“Debtor”), hereby grants and transfers to WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Bank”), a security interest in all
goods, tools, machinery, furnishings, furniture and other equipment, now or at
any time hereafter, and prior to the termination hereof, owned or acquired by
Debtor, wherever located, whether in the possession of Debtor or any other
person and whether located on Debtor’s property or elsewhere, and all
improvements, replacements, accessions and additions thereto and embedded
software included therein (collectively called “Collateral”), together with
whatever is receivable or received when any of the Collateral or proceeds
thereof are sold, leased, collected, exchanged or otherwise disposed of, whether
such disposition is voluntary or involuntary, including without limitation,
(a) all accounts, contract rights, chattel paper (whether electronic or
tangible), instruments, promissory notes, documents, general intangibles,
payment intangibles and other rights to payment of every kind now or at any time
hereafter arising out of any such sale, lease, collection, exchange or other
disposition of any of the foregoing, (b) all rights to payment, including
returned premiums, with respect to any insurance relating to any of the
foregoing, and (c) all rights to payment with respect to any claim or cause of
action affecting or relating to any of the foregoing (hereinafter called
“Proceeds”).

 

2.                                      OBLIGATIONS SECURED.  The obligations
secured hereby are the payment and performance of: (a) all present and future
Indebtedness of Debtor to Bank; (b) all obligations of Debtor and rights of Bank
under this Agreement; and (c) all present and future obligations of Debtor to
Bank of other kinds.  The word “Indebtedness” is used herein in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of Debtor, or any of them, heretofore, now or hereafter made
incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, including under any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement, and whether Debtor may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable.

 

3.                                      TERMINATION.  This Agreement will
terminate upon the performance of all obligations of Debtor to Bank, including
without limitation, the payment of all Indebtedness of Debtor to Bank, and the
termination of all commitments of Bank to extend credit to Debtor, existing at
the time Bank receives written notice from Debtor of the termination of this
Agreement.

 

4.                                      OBLIGATIONS OF BANK.  Bank has no
obligation to make any loans hereunder.

 

5.                                      REPRESENTATIONS AND WARRANTIES.  Debtor
represents and warrants to Bank that:  (a) Debtor’s legal name is exactly as set
forth on the first page of this Agreement, and all of Debtor’s organizational
documents or agreements delivered to Bank are complete and accurate in every
respect; (b) Debtor is the owner and has possession or control of the Collateral
and Proceeds; (c) Debtor has the exclusive right to grant a security interest in
the Collateral and Proceeds; (d) all Collateral and Proceeds are genuine, free
from liens, adverse claims, setoffs, default, prepayment, defenses and
conditions precedent of any kind or

 

[g85581kki001.gif]

 

1

--------------------------------------------------------------------------------


 

character, except the lien created hereby or as otherwise agreed to by Bank, or
as heretofore disclosed by Debtor to Bank, in writing; (e) all statements
contained herein are true and complete in all material respects; (f) no
financing statement covering any of the Collateral or Proceeds, and naming any
secured party other than Bank, is on file in any public office; and (g) Debtor
is not in the business of selling goods of the kind included within the
Collateral subject to this Agreement, and Debtor acknowledges that no sale or
other disposition of any Collateral, including without limitation, any
Collateral which Debtor may deem to be surplus, has been or shall be consented
to or acquiesced in by Bank, except as specifically set forth in writing by
Bank.

 

6.                                      COVENANTS OF DEBTOR.

 

(a)                                 Debtor agrees in general:  (i) to pay
Indebtedness secured hereby when due; (ii) to indemnify Bank against all losses,
claims, demands, liabilities and expenses of every kind caused by property
subject hereto; (iii) to permit Bank to exercise its powers; (iv) to execute and
deliver such documents as Bank deems necessary to create, perfect and continue
the security interests contemplated hereby; (v) not to change its name, and as
applicable, its chief executive office, its principal residence or the
jurisdiction in which it is organized and/or registered without giving Bank
prior written notice thereof; (vi) not to change the places where Debtor keeps
any Collateral or Debtor’s records concerning the Collateral and Proceeds
without giving Bank prior written notice of the address to which Debtor is
moving same; and (vii) to cooperate with Bank in perfecting all security
interests granted herein and in obtaining such agreements from third parties as
Bank deems necessary, proper or convenient in connection with the preservation,
perfection or enforcement of any of its rights hereunder.

 

(b)                                 Debtor agrees with regard to the Collateral
and Proceeds, unless Bank agrees otherwise in writing:  (i) that Bank is
authorized to file financing statements in the name of Debtor to perfect Bank’s
security interest in Collateral and Proceeds; (ii) to insure the Collateral with
Bank named as loss payee, in form, substance and amounts, under agreements,
against risks and liabilities, and with insurance companies satisfactory to
Bank; (iii) to operate the Collateral in accordance with all applicable
statutes, rules and regulations relating to the use and control thereof, and not
to use the Collateral for any unlawful purpose or in any way that would void any
insurance required to be carried in connection therewith; (iv) not to permit any
lien on the Collateral or Proceeds, including without limitation, liens arising
from repairs to or storage of the Collateral, except in favor of Bank and except
purchase money liens securing obligations less than or equal to $250,000
outstanding in any fiscal year of Debtor; (v) to pay when due all license fees,
registration fees and other charges in connection with any Collateral; (vi) not
to remove the Collateral from Debtor’s premises except in the ordinary course of
Debtor’s business; (vii) not to sell, hypothecate or otherwise dispose of, nor
permit the transfer by operation of law of, any of the Collateral or Proceeds or
any interest therein; (viii) not to rent, lease or charter the Collateral;
(ix) to permit Bank to inspect the Collateral at any time; (x) to keep, in
accordance with generally accepted accounting principles, complete and accurate
records regarding all Collateral and Proceeds, and to permit Bank to inspect the
same and make copies thereof at any reasonable time; (xi) if requested by Bank,
to receive and use reasonable diligence to collect Proceeds, in trust and as the
property of Bank, and to immediately endorse as appropriate and deliver such
Proceeds to Bank daily in the exact form in which they are received together
with a collection report in form satisfactory to Bank; (xii) not to commingle
Proceeds or collections thereunder with other property; (xiii) to give only
normal allowances and credits and to advise Bank thereof immediately in writing
if they affect any Collateral or Proceeds in any material respect; (xiv) in the
event Bank elects to receive payments of Proceeds hereunder, to pay all expenses
incurred by Bank in connection therewith,

 

2

--------------------------------------------------------------------------------


 

including expenses of accounting, correspondence, collection efforts, reporting
to account or contract debtors, filing, recording, record keeping and expenses
incidental thereto; and (xv) to provide any service and do any other acts which
may be necessary to maintain, preserve and protect all Collateral and, as
appropriate and applicable, to keep the Collateral in good and saleable
condition and repair, to deal with the Collateral in accordance with the
standards and practices adhered to generally by owners of like property, and to
keep all Collateral and Proceeds free and clear of all defenses, rights of
offset and counterclaims.

 

7.                                      POWERS OF BANK.  Debtor appoints Bank
its true attorney in fact to perform any of the following powers, which are
coupled with an interest, are irrevocable until termination of this Agreement
and may be exercised from time to time upon the occurrence, and during the
continuation, of an Event of Default (as defined below) by Bank’s officers and
employees, or any of them: (a) to perform any obligation of Debtor hereunder in
Debtor’s name or otherwise; (b) to give notice to account debtors or others of
Bank’s rights in the Collateral and Proceeds, to enforce or forebear from
enforcing the same and make extension or modification agreements with respect
thereto; (c) to release persons liable on Proceeds and to give receipts and
acquittances and compromise disputes in connection therewith; (d) to release or
substitute security; (e) to resort to security in any order; (f) to prepare,
execute, file, record or deliver notes, assignments, schedules, designation
statements, financing statements, continuation statements, termination
statements, statements of assignment, applications for registration or like
papers to perfect, preserve or release Bank’s interest in the Collateral and
Proceeds; (g) to receive, open and read mail addressed to Debtor; (h) to take
cash, instruments for the payment of money and other property to which Bank is
entitled; (i) to verify facts concerning the Collateral and Proceeds by inquiry
of obligors thereon, or otherwise, in its own name or a fictitious name; (j) to
endorse, collect, deliver and receive payment under instruments for the payment
of money constituting or relating to Proceeds; (k) to prepare, adjust, execute,
deliver and receive payment under insurance claims, and to collect and receive
payment of and endorse any instrument in payment of loss or returned premiums or
any other insurance refund or return, and to apply such amounts received by
Bank, at Bank’s sole option, toward repayment of the Indebtedness or replacement
of the Collateral; (l) to exercise all rights, powers and remedies which Debtor
would have, but for this Agreement, with respect to all the Collateral and
Proceeds subject hereto; (m) to enter onto Debtor’s premises in inspecting the
Collateral; and (n) to do all acts and things and execute all documents in the
name of Debtor or otherwise, deemed by Bank as necessary, proper and convenient
in connection with the preservation, perfection or enforcement of its rights
hereunder.

 

8.                                      PAYMENT OF PREMIUMS, TAXES, CHARGES,
LIENS AND ASSESSMENTS.  Debtor agrees to pay, prior to delinquency, all
insurance premiums, taxes, charges, liens and assessments against the Collateral
and Proceeds, and upon the failure of Debtor to do so, Bank at its option may
pay any of them and shall be the sole judge of the legality or validity thereof
and the amount necessary to discharge the same.  Any such payments made by Bank
shall be obligations of Debtor to Bank, due and payable immediately upon demand,
together with interest at a rate determined in accordance with the provisions of
this Agreement, and shall be secured by the Collateral and Proceeds, subject to
all terms and conditions of this Agreement.

 

9.                                      EVENTS OF DEFAULT.  The occurrence of
any of the following shall constitute an “Event of Default” under this
Agreement: (a) any default in the payment or performance of any obligation, or
any defined event of default, under (i) any contract or instrument evidencing
any Indebtedness, or (ii) any other agreement between Debtor and Bank, including
without limitation any loan agreement, relating to or executed in connection
with any Indebtedness; (b) any representation or warranty made by Debtor herein
shall prove to be incorrect, false or

 

3

--------------------------------------------------------------------------------


 

misleading in any material respect when made; (c) Debtor shall fail to observe
or perform any obligation or agreement contained herein and with respect to any
such failure that by its nature can be cured, such failure shall continue for
period of twenty (20) days from its occurrence; and (d) any impairment in the
rights of Bank in any Collateral or Proceeds, or any attachment or like levy on
any property of Debtor.

 

10.                               REMEDIES.  Upon the occurrence of any Event of
Default, Bank shall have the right to declare immediately due and payable all or
any Indebtedness secured hereby and to terminate any commitments to make loans
or otherwise extend credit to Debtor.  Bank shall have all other rights, powers,
privileges and remedies granted to a secured party upon default under the
Minnesota Uniform Commercial Code or otherwise provided by law, including
without limitation, the right (a) to contact all persons obligated to Debtor on
any Collateral or Proceeds and to instruct such persons to deliver all
Collateral and/or Proceeds directly to Bank, and (b) to sell, lease, license or
otherwise dispose of any or all Collateral.  All rights, powers, privileges and
remedies of Bank shall be cumulative.  No delay, failure or discontinuance of
Bank in exercising any right, power, privilege or remedy hereunder shall affect
or operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy.  Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing.  It is agreed that public or
private sales or other dispositions, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions.  While an Event of Default exists: (a) Debtor will deliver to Bank
from time to time, as requested by Bank, current lists of all Collateral and
Proceeds; (b) Debtor will not dispose of any Collateral or Proceeds except on
terms approved by Bank; (c) at Bank’s request, Debtor will assemble and deliver
all Collateral and Proceeds, and books and records pertaining thereto, to Bank
at a reasonably convenient place designated by Bank; and (d) Bank may, without
notice to Debtor, enter onto Debtor’s premises and take possession of the
Collateral.  Debtor further agrees that Bank shall have no obligation to process
or prepare any Collateral for sale or other disposition.

 

11.                               DISPOSITION OF COLLATERAL AND PROCEEDS;
TRANSFER OF INDEBTEDNESS.  In disposing of Collateral hereunder, Bank may
disclaim all warranties of title, possession, quiet enjoyment and the like.  Any
proceeds of any disposition of any Collateral or Proceeds, or any part thereof,
may be applied by Bank to the payment of expenses incurred by Bank in connection
with the foregoing, including reasonable attorneys’ fees, and the balance of
such proceeds may be applied by Bank toward the payment of the Indebtedness in
such order of application as Bank may from time to time elect.  Upon the
transfer of all or any part of the Indebtedness, Bank may transfer all or any
part of the Collateral or Proceeds and shall be fully discharged thereafter from
all liability and responsibility with respect to any of the foregoing so
transferred, and the transferee shall be vested with all rights and powers of
Bank hereunder with respect to any of the foregoing so transferred; but with
respect to any Collateral or Proceeds not so transferred, Bank shall retain all
rights, powers, privileges and remedies herein given.

 

12.                               STATUTE OF LIMITATIONS.  Until all
Indebtedness shall have been paid in full and all commitments by Bank to extend
credit to Debtor have been terminated, the power of sale or other disposition
and all other rights, powers, privileges and remedies granted to Bank

 

4

--------------------------------------------------------------------------------


 

hereunder shall continue to exist and may be exercised by Bank at any time and
from time to time irrespective of the fact that the Indebtedness or any part
thereof may have become barred by any statute of limitations, or that the
personal liability of Debtor may have ceased, unless such liability shall have
ceased due to the payment in full of all Indebtedness secured hereunder.

 

13.                               MISCELLANEOUS.  When there is more than one
Debtor named herein:  (a) the word “Debtor” shall mean all or any one or more of
them as the context requires; (b) the obligations of each Debtor hereunder are
joint and several; and (c) until all Indebtedness shall have been paid in full,
no Debtor shall have any right of subrogation or contribution, and each Debtor
hereby waives any benefit of or right to participate in any of the Collateral or
Proceeds or any other security now or hereafter held by Bank.  Debtor hereby
waives any right to require Bank to (i) proceed against Debtor or any other
person, (ii) marshal assets or proceed against or exhaust any security from
Debtor or any other person, (iii) perform any obligation of Debtor with respect
to any Collateral or Proceeds, and (iv) make any presentment or demand, or give
any notice of nonpayment or nonperformance, protest, notice of protest or notice
of dishonor hereunder or in connection with any Collateral or Proceeds.  Debtor
further waives any right to direct the application of payments or security for
any Indebtedness of Debtor or indebtedness of customers of Debtor.

 

14.                               NOTICES.  All notices, requests and demands
required under this Agreement must be in writing, addressed to Bank at the
address specified in any other loan documents entered into between Debtor and
Bank and to Debtor at the address of its chief executive office (or principal
residence, if applicable) specified below or to such other address as any party
may designate by written notice to each other party, and shall be deemed to have
been given or made as follows: (a) if personally delivered, upon delivery;
(b) if sent by mail, upon the earlier of the date of receipt or three (3) days
after deposit in the U.S. mail, first class and postage prepaid; and (c) if sent
by telecopy, upon receipt.

 

15.                               COSTS, EXPENSES AND ATTORNEYS’ FEES.  Debtor
shall pay to Bank immediately upon demand the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys’ fees (to
include outside counsel fees and all allocated costs of Bank’s in-house
counsel), incurred by Bank in connection with (a) the perfection and
preservation of the Collateral or Bank’s interest therein, and (b) the
realization, enforcement and exercise of any right, power, privilege or remedy
conferred by this Agreement, whether incurred at the trial or appellate level,
in an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by Bank
or any other person) relating to Debtor or in any way affecting any of the
Collateral or Bank’s ability to exercise any of its rights or remedies with
respect thereto.  All of the foregoing arising from:  (a) Indebtedness under
that certain Credit Agreement by and between Debtor and Bank of even date
herewith (as amended, the “Credit Agreement”) shall be paid by Debtor with
interest from the date of demand until paid in full at a rate per annum equal to
the rate of interest applicable to Indebtedness under the Credit Agreement; and
(b)  Indebtedness not otherwise arising under the Credit Agreement but secured
hereby, shall be paid by Debtor with interest from the date of demand until paid
in full at a rate per annum equal to the greater of ten percent (10%) or Bank’s
prime rate in effect from time to time; none of which shall be in excess of the
maximum rate permitted under applicable Minnesota law.

 

16.                               SUCCESSORS; ASSIGNS; AMENDMENT.  This
Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives,

 

5

--------------------------------------------------------------------------------


 

successors and assigns of the parties, and may be amended or modified only in
writing signed by Bank and Debtor.

 

17.                               SEVERABILITY OF PROVISIONS.  If any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or any
remaining provisions of this Agreement.

 

18.                               GOVERNING LAW.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota.

 

Debtor warrants that Debtor is an organization registered under the laws of
Minnesota.

 

Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address:  7500 Mendelssohn Avenue North,
Minneapolis, Minnesota.

 

Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses: None.

 

Signature page follows.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of March 28, 2012.

 

 

MOCON, INC.

 

 

 

 

 

By:

/s/ Darrell B. Lee

 

 

Name: Darrell B. Lee

 

 

Title: Chief Financial Officer

 

Signature Page to Security Agreement:  Equipment

 

--------------------------------------------------------------------------------